DETAILED ACTION
Formal Matters
Claims 1-4, 10-32, 34-54, and 68 are cancelled.  Claims 5-9, 33, and 55-67 are pending.  Claim 55 is withdrawn.  Claims 5-9, 33, and 56-67 are under examination. 
Priority
The instant application is a divisional application of US application 15/572,306 filed on 11/7/2017, which is a national stage entry of PCT/US16/31419 filed on 5/9/2016, which claims priority from US Provisional applications 62/215,713 filed on 9/8/2015 and 62/163,032 filed on 5/18/2015.  
Replacement drawings filed on 6/24/2020 are accepted as they do not add new matter to the invention.  They only seek to provide the drawings in an acceptable format.  
Restriction/Election
Applicant's election with traverse of Group I, claims 5-9, 33 and 56-67, in the reply filed on 12/21/2021 is acknowledged.  Applicant does not traverse the restriction of group II, but notes that it may be rejoined at the point when the invention of group I is considered in condition for allowance.   
The requirement over group II is still deemed proper and is therefore made FINAL.
Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2019.
Information Disclosure Statements
The information disclosure statements from 6/30/2020, 7/28/2020, 11/10/2020, 6/16/2021, and 11/23/2021 have been considered by the examiner.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 33, and 56-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "said first matrix" in the claim without a prior recitation of “a first matrix”.  The only recitation of “matrix” before the recitation of “the first matrix” is of “a polymeric water-solvatable matrix”.  As a formulation may include multiple “matrices”, it is not assumed that “said first matrix” has to be “the polymeric water-solvatable matrix”.  Note that there is also a recitation of “said matrix” and it is unclear whether that refers to “the polymeric water-solvatable matrix” or “said first matrix”.  There is insufficient antecedent basis for this limitation in the claim.  One option is that if applicant means all these recitations to be toward the polymeric water-solvatable matrix is to amend these recitations to be “said polymeric, water-solvatable matrix”.  
Claims 6-9, 33, and 56-67 are rejected as being dependent on an indefinite claim. 

Claims 6-9, 33, and 56-67 are rejected as being dependent on an indefinite claim. 
Claim 58 recites the limitation "said hydrogen peroxide generating enzyme" in the claim without a prior recitation of “a hydrogen peroxide generating enzyme” in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may consider changing the dependency of this claim to claim 6, which has a hydrogen peroxide producing (generating) enzyme.
Claim 59 is rejection as being dependent on an indefinite claim.  
Claim 60 recites the limitation "said substrate for said hydrogen peroxide generating enzyme" in the claim without a prior recitation of “a hydrogen peroxide generating enzyme” or “a substrate” therefor in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9, 33, and 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 2006/0289354 and Walker, Corgie WO 2014055853.  
Zhou teaches “A method and composition for killing, preventing, or inhibiting the growth of microorganisms in an aqueous system or on a substrate capable of supporting a growth of microorganisms are provided by providing a lactoperoxidase, hydrogen peroxide or a peroxide source, a halide, other than a chloride, or a thiocyanate, and, optionally, an ammonium source, under conditions in which the lactoperoxidase, peroxide from the hydrogen peroxide or peroxide source, halide or thiocyanate and ammonium from the ammonium source interact to provide an antimicrobial agent to the aqueous system or substrate” (abstract and claims 1-4 and paragraph 17).  Zhou teaches a hydrogen peroxide generating system where the enzyme is glucose oxidase and the substrate is glucose (claims 6 and 7 of Zhou).  Zhou teaches a liquid composition of the system (paragraphs 65-66).  Zhou teaches various hydrogen peroxide sources such as carbamide 
Zhou does not teach the magnetic nanoparticle aggregates of the claims or the layer structure.  Zhou does not teach the other listed peroxidases besides lactoperoxidase.  
Corgie teaches “A hierarchical catalyst composition comprising a continuous or particulate macroporous scaffold in which is incorporated mesoporous aggregates of magnetic nanoparticles, wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles” (abstract).  Corgie teaches processes for inhibiting growth and function of microorganisms with the enzymatic system (abstract).  Corgie teaches enzymes embedded in the magnetic nanoparticles or clusters thereof (paragraph 7).  Corgie teaches combinations of enzymes (paragraph 7).  Corgie teaches various peroxidases including lactoperoxidase, myeloperoxidase, eosinophil peroxidase, horseradish peroxidase and others (paragraphs 56-58).  Corgie teaches 
One of ordinary skill in the art at the instant time of filing would have combined the teachings of Corgie with the teachings of Zhou to produce an antimicrobial system that relies on the function of glucose oxidase or alcohol oxidase to produce hydrogen peroxide and the function of peroxidases in the presence of hydrogen peroxide and iodide, bromide or thiocyanate to produce free radicals with antimicrobial activity. Corgie motivates the inclusion of enzymes with the magnetic nanoparticle aggregates in making such systems.  Corgie also teaches liquid forms and .  

Claims 66-67 in addition to Claims 5-9, 33, and 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 2006/0289354, Walker, Corgie WO 2014055853 and McDaniel US 2009/0238811.  
Zhou and Corgie teach the claims as discussed above.
Zhou and Corgie do not teach cellulase.  
McDaniel provides for a composition with many uses (abstract).  McDaniel provides for a cellulase enzyme in making an antimicrobial coating (paragraphs 11 and 470).  McDaniel provides for carboxymethyl cellulose to immobilize enzyme (paragraph 775).  McDaniel provides for a peroxidase and hydrogen peroxide (paragraphs 507 and 616).  McDaniel provides for multicoat layers (paragraphs 107-113).  McDaniel teaches that the topcoat has enzyme (paragraph 116).  
One of ordinary skill in the art at the time of instant filing would have including cellulase enzyme in a top coat for an antimicrobial composition by the teachings of McDaniel and would have been motivated to use carboxymethyl cellulose as a matrix material since it aids in immobilizing enzymes in such systems (it is a cellulosic compound).  Each of the references is to a composition using enzymes to produce antimicrobial activity for a composition (MPEP 2144.06).  
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613